Exhibit 99.2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This management discussion and analysis (“MD&A”) is as of November 14, 2011.We have prepared this MD&A with reference to National Instrument 51-102 “Continuous Disclosure Obligations” of the Canadian Securities Administrators. Under the U.S./Canada Multijurisdictional Disclosure System, we are permitted to prepare this MD&A in accordance with the disclosure requirements of Canada, which are different from those of the United States. The following discussion and analysis should be read in conjunction with the unaudited interim consolidated financial statements of Response Biomedical Corporation (“Response Biomedical” or the “Company”) as at and for the three and nine month periods ended September 30, 2011 and 2010 and the restated audited consolidated financial statements as at and for each of years in the three year period ended December 31, 2010, including the related notes therein.The unaudited consolidated financial statements are prepared in accordance with generally accepted accounting principles used in the United States of America (“U.S. GAAP”). This discussion includes forward-looking statements made by management that involve uncertainties and risks, including those discussed herein and as described in the “Risk Factors” section of the Annual Information Form.When used in this document, the words “may”, “would”, “could”, “will”, “intend”, “plan”, “propose”, “anticipate”, “believe”, “forecast”, “estimate”, and “expect” and similar expressions as they relate to the Company or its management, are intended to identify forward-looking statements.Such forward-looking statements should be given careful consideration and undue reliance should not be placed on these statements.The Company bases its forward-looking statements on information currently available to it, and assumes no obligation to update them, except as required by law.The actual results may differ materially from those contained in any forward-looking statements. OVERVIEW Response Biomedical develops, manufactures and sells diagnostic tests for use with its proprietary RAMP® System, a fluorescent immunoassay-based on-site diagnostic testing platform.The RAMP® technology utilizes a unique method to account for sources of error inherent in conventional lateral flow immunoassay technologies, thereby providing the ability to quickly and accurately detect and quantify an analyte present in a liquid sample.Consequently, an end user on-site or in a point-of-care setting can rapidly obtain important diagnostic information.Response Biomedical currently has thirteen tests available for clinical and environmental testing applications and the Company has plans to commercialize additional tests in the future. The Company has strategically added sales and marketing partners and distributors worldwide and continues to invest in identifying and pursuing further suitable opportunities to expand its network.In China, the Company’s cardiovascular products are distributed by O&D Biotech Co., Ltd China (“O&D”) and Guangzhou Wondfo Biotech Co., Ltd. (“Wondfo”).The Company has sales and marketing partnerships with 3M Company (“3M”) for its infectious disease products in the U.S. and Shionogi & Co., Ltd. (“Shionogi”) to market its B-type natriuretic peptide (“BNP”) test in Japan. In 2010, the Company focused on restructuring the operations, capitalizing on efficiencies and cutting costs while attempting to maintain a steady flow of cardiac product revenue.Further restructuring was implemented during 2011.The benefits of the 2010 cost cutting measures are being realized in the first nine months of 2011.The benefits of the 2011 restructuring, including the changes implemented in the three month period ending September 30, 2011, will be realized 1 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS in future quarters.Revenues may vary in the future due to fluctuations in the sales mix and timing of orders based on distributor demand. The Company’s revenues by product and service market segment were as follows: Total revenue for the three month period ended September 30, 2011 increased 1% to $1,571,375 compared to $1,553,001 in 2010.Total revenue for the nine month period ended September 30, 2011 increased 26% to $6,740,682 compared to $5,357,993 in 2010. Clinical products revenue for the three month period ended September 30, 2011 increased 14% to $1,429,981 compared to $1,249,385 in 2010.Clinical products revenue for the nine month period ended September 30, 2011 increased 12% to $4,995,322 compared to $4,449,469 in 2010. Non-clinical products revenue (Biodefense and Vector products), for the three month period ended September 30, 2011 decreased 54% to $133,860 compared to $292,845 in 2010.Non-clinical products revenue for the nine month period ended September 30, 2011 increased 111% to $1,282,598 compared to $607,719 in 2010. Contract service fees and revenue from collaborative research arrangements for the three month period ended September 30, 2011 decreased 30% to $7,534 compared to $10,771 for 2010.Contract service fees and revenue from collaborative research arrangements for the nine month period ended September 30, 2011 increased 54% to $462,762 compared to $300,805 for 2010. As at September 30, 2011, the Company had $1,789,925 in cash and cash equivalents, a decrease of $2,540,192 compared to $4,330,117 as at December 31, 2010.As at September 30, 2011, the Company had a working capital balance of $2,448,992 a decrease of $3,753,056 compared to $6,202,048 as at December 31, 2010. 2011 Key Events: q On January 4, 2011, the Company announced that it entered into an exclusive distribution agreement with Cremascoli & Iris, s.r.l. of Milan, Italy to distribute the full line of RAMP®® cardiac products in Italy. q On March 11, 2011, the Company announced the departure of Livleen Kaler, Vice President, Finance and Administration and Chief Financial Officer. q On April 28, 2011, the Company announced that it has received product registration from China’s State Food & Drug Administration (SFDA) to sell the RAMP® 200 Reader in the Chinese market. One of the Company’s distributors in China, O&D Biotech China Co. Ltd., assisted in the registration application. q On May 4, 2011, the Company announced that it has entered into an exclusive distribution agreement with Fisher Scientific Company of Ottawa, Ontario, Canada to distribute the full line of RAMP® cardiac products in Canada. q On May 27, 2011, the FDA informed the Company that the NTproBNP assay does not have 510 (k) clearance on the RAMP® 200 reader.Subsequently, the Company received notification from its U.S. distributor that they have issued a stop shipment on all RAMP® 200 branded products until 510(k) clearance had been received by the FDA. 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS q On June 13, 2011, the Company announced that it has received notification from the U.S. Food and Drug Administration (FDA) that its NTproBNP Assay did not meet the criteria to obtain a waiver under the Clinical Laboratory Improvement Amendments of 1988 (CLIA).The fact that the Company did not obtain the waiver for its NTproBNP Assay does not affect its current global distribution channels.The Company did not forecast any sales with the assumption that its NTproBNP Assay would be CLIA waived. q On September 2, 2011, the Company announced that they have received notification from Roche Diagnostics that they have terminated, effective September 30, 2011, the sales and distribution agreement between Roche and the Company dated June 25, 2008.Roche Diagnosticsterminated the agreement because the Company has not obtained the necessary approvals from the U.S. Food and Drug Administration (FDA) to permit Roche Diagnostics to market the Company’s cardiovascular POC tests in the United States using the RAMP® 200 Reader.Following the termination the Company has been and is now marketing and selling the cardiovascular panel on the RAMP® Reader directly to customers in the U.S., as the Company has the necessary approvals from FDA to do so. The termination did not have a material financial effect during the three months ended September 30, 2011 and the Company does not expect the termination to have a material financial effect for the remainder of the fiscal year. q On September 30, 2011, the Company announced that, as a result of an ongoing internal review of prior transactions and previous financial disclosure and following consultation with its external auditors, it has determined that it is appropriate to re-state and re-file audited financial statements for the year ended December 31, 2010 and unaudited financial statements for the first two quarters of 2011. q On October 20, 2011, the Company announced the appointment Dr. David Wang of Orbimed Asia to the Board of Directors of Response Biomedical, the resignation of Dr. Jonathan Wang as a Director of Response Biomedical, and the promotion of two executives to leadership positions in the Company. q On November 9, 2011, the Company announced it had restated its annual audited consolidated financial statements for the year ended December 31, 2010 and its interim unaudited consolidated financial statements for the periods ended March 31, 2011 and June 30, 2011. CRITICAL ACCOUNTING POLICIES AND ESTIMATES Our unaudited interim consolidated financial statements are prepared in accordance with U.S. GAAP. These accounting principles require us to make certain estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements as well as the reported amounts of revenues and expenses during the reporting periods. We believe that the estimates and assumptions upon which we rely are reasonable based upon information available at the time that these estimates and assumptions were made. Actual results may differ from these estimates under different assumptions or conditions. Significant areas requiring management estimates include stock‐based compensation expense, the estimated life of property, plant and equipment, recoverability of long‐lived assets and provisions for inventory obsolescence. 3 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The Company’s significant accounting policies are disclosed in Note 2 to the restated audited consolidated financial statements as at and for the years ended December 31, 2010 and 2009.The Company believes that the significant accounting policies disclosed in its restated audited consolidated financial statements are critical in fully understanding and evaluating its reported interim and annual financial results.Additional information relating to the Company, including its fiscal 2010 restated audited consolidated financial statements, is available by accessing the SEDAR website at www.sedar.com. Changes in Significant Accounting Policies Prior to January 1, 2011, the Company prepared the consolidated financial statements in conformity with Canadian GAAP and provided a supplemental reconciliation to U.S. GAAP. Effective January 1, 2011, the Company adopted U.S. GAAP as the reporting standard for the consolidated financial statements. The consolidated interim unaudited financial statements for the three and nine month period ended September 30, 2011 including related notes, have therefore been prepared in accordance with U.S. GAAP. All comparative financial information contained in the consolidated interim financial statements has been recast to reflect the results as if they had been historically reported in accordance with U.S. GAAP. These adjustments resulted in an increase in deficit of $736,558, a decrease in share capital of $69,288, and an increase in contributed surplus of $805,846, at January 1, 2011. These differences are outlined in our restated annual audited consolidated financial statements for the year ended December 31, 2010 in Note 18. Recent Accounting Pronouncements Effective December 31, 2010, the Company adopted the provisions of FASB issued SFAS No. 168, The FASB Accounting Standards Codification ("Codification") and the Hierarchy of Generally Accepted Accounting Principles ("SFAS 168") - a replacement of FASB Statement No. 162, The Hierarchy of Generally Accepted Accounting Principles.Under the provisions of SFAS 168, the Codification will become the source of authoritative U.S. GAAP recognized by the FASB to be applied by nongovernmental entities. The rules and interpretive releases of the SEC under federal securities laws are also sources of authoritative GAAP for SEC registrants. On the effective date of SFAS 168, the Codification superseded all then-existing non-SEC accounting and reporting standards. All other non-grandfathered non-SEC accounting literature not included in the Codification will became non-authoritative.The adoption of this standard did not have a material effect on the Company’s consolidated financial statements. In the first quarter of 2011, the Company adopted Accounting Standards Codification (ASC) Subtopic 605-25, Revenue Recognition - Multiple-Element Arrangements (ASC Subtopic 605-25). ASC Subtopic 605-25 provides principles for allocation of consideration among multiple-elements in an arrangement, allowing more flexibility in identifying and accounting for revenue from separate deliverables under an arrangement. ASC Subtopic 605-25 introduces an estimated selling price method for allocating revenue to the elements of a bundled arrangement if vendor-specific objective evidence or third-party evidence of selling price is not available, and significantly expands related disclosure requirements. This standard is effective on a prospective basis for revenue arrangements entered into or materially modified in fiscal years beginning on or after 4 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS June15, 2010. The adoption of ASC Subtopic 605-25 did not have a material effect on our consolidated financial statements. In the first quarter of 2011, the Company adopted Accounting Standards Codification (ASC) Subtopic 605–28, Milestone Method of Revenue Recognition (ASC Subtopic 605-28). This standard provides guidance on defining a milestone and determining when it may be appropriate to apply the milestone method of revenue recognition for certain research and development transactions. Under this new standard, a company can recognize as revenue consideration that is contingent upon achievement of a milestone in the period in which it is achieved, only if the milestone meets all criteria to be considered substantive. This standard is effective for periods beginning after January 1, 2011. The adoption of this standard did not have a material effect on the Company’s consolidated financial statements. In the second quarter of 2011, the FASB issued ASU 2011-05, Comprehensive Income (Topic 220): Presentation of Comprehensive Income.ASU 2011-05 eliminates the option to present other comprehensive income in the statement of changes in equity and provides the option to present the components of net income and comprehensive income in either one combined financial statement or two consecutive financial statements. We currently present the components of comprehensive income in our Consolidated Statements of loss, comprehensive loss and deficit. The adoption of ASU 2011-05 did not affect our operating results, cash flows or financial position. RESULTS OF OPERATIONS For the three and nine month periods ended September 30, 2011 and 2010: Revenue and Cost of Sales Total revenue for the three month period ended September 30, 2011 increased 1% to $1,571,375 compared to $1,553,001 in 2010.Total revenue for the nine month period ended September 30, 2011 increased 26% to $6,740,682 compared to $5,357,993 in 2010. Revenues from product sales for the three month period ended September 30, 2011increased 1% to $1,563,841 compared to $1,542,230 in 2010.Revenues from product sales for the nine month period ended September 30, 2011increased 24% to $6,277,920 compared to $5,057,188 in 2010. Clinical products revenue for the three month period ended September 30, 2011 increased 14% to $1,429,981 compared to $1,249,385 in 2010.Clinical products revenue for the nine month period ended September 30, 2011 increased 12% to $4,995,322 compared to $4,449,469 in 2010.A significant portion of the increase in revenue came from sales to O&D Biotech Co., a distributor who is making strong progress in the Chinese market with RAMP® products. Underperformance by domestic channel partners has been more than offset by our partners in China and other international territories. Sales of clinical products are variable based on the timing of orders from distributors and marketing partners. As noted in our “Key Events” above, on September 2, 2011, the Company received notification from Roche Diagnostics that they have terminated, effective September 30, 2011, the sales and distribution agreement between Roche and the Company dated June 25, 2008.Roche Diagnosticsterminated the agreement because the Company has not obtained the necessary approvals from the U.S. Food and Drug Administration (FDA) to permit Roche Diagnostics tomarket the Company’s cardiovascular tests for use in point-of-care settings in the United States using the RAMP® 200 Reader. Following the termination the Company has been and is now marketing and selling the cardiovascular panel on the RAMP® Reader directly to customers in the U.S., as the Company has the necessary approvals from FDA to do so. The termination did not have a material financial effect during the three months ended September 30, 2011 and the Company does not expect the termination to have a material financial effect for the remainder of the fiscal year. 5 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Non-clinical products revenue (Biodefense and Vector products), for the three month period ended September 30, 2011 decreased 54% to $133,860 compared to $292,845 in 2010.Non-clinical products revenue for the nine month period ended September 30, 2011 increased 111% to $1,282,598 compared to $607,719 in 2010.The increase is primarily due to a significant sale to one customer during the period.Sales of Vector products are driven by a combination of weather patterns, seasonality and timing of orders from distributors that cause period over period fluctuations. In the future, the Company expects the sale of non-clinical products to continue to fluctuate at varying levels. Contract service fees and revenue from collaborative research arrangements for the three month period ended September 30, 2011 decreased 30% to $7,534 compared to $10,771 for 2010.Contract service fees and revenue from collaborative research arrangements for the nine month period ended September 30, 2011 increased 54% to $462,762 compared to $300,805 for 2010. The change in the nine month period ended September 30, 2011 is primarily due to the termination of a project agreement as further development was suspended pending changes to requirements by the U.S. FDA. Upon termination, the Company recognized the remaining revenue under the contract to offset costs incurred in accordance with the agreement.Variability in contract service fees is due to the timing and performance of services required to recognize service revenue from the Company’s collaborations.In the future, the Company expects decreases in contract service revenue as a result of the termination of projects during the period and the fact no projects are currently ongoing. Cost of sales for the three month period ended September 30, 2011decreased 19% to $1,284,556 compared to $1,592,502 in 2010. Cost of sales for the nine month period ended September 30, 2011increased 6% to $5,065,648 compared to $4,800,381 in 2010.During the same periods, product sales increased 1% and 24% respectively. Cost of product sales includes direct manufacturing labour costs, direct materials costs, royalties, inventory provisions for obsolescence and scrap, allocated overhead including depreciation and stock-based compensation related to the granting of stock options to employees engaged in manufacturing activities. Overall gross margin from product sales for the three month period ended September 30, 2011is 18% as compared to negative 3% in 2010. Overall gross margin from product sales for the nine month period ended September 30, 2011is 19% as compared to 5% in 2010.The increase in the margin is due to increases in sales volumes which absorb more manufacturing overhead, continued labour cost improvements, changes in sales mix to higher gross margin items, offset by increasing material and overhead costs.The level of gross margins realized in the future will depend on product pricing, sales volume, sales mix, and manufacturing cost efficiencies. 6 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Expenses Overall, expenses in the three months ended September 30, 2011, have increased 5% to $2,426,470 from $2,307,546 in the same period in 2010. Expenses in the nine months ended September 30, 2011, have decreased 20% to $5,745,987 from $7,178,746 in the same period in 2010.The increase in expenses in the three months ended September 30, 2011 is primarily due to estimated severance expenses that have been accrued arising from the termination of several former executives. The overall decrease in expenses in 2011 over the same periods in 2010 is primarily due to the strategic realignment of resources and company-wide cost cutting measures that began in 2010. Research and development expenditures for the three month period ended September 30, 2011decreased 36% to $802,502 compared to $1,261,440 in 2010. Research and development expenditures for the nine month period ended September 30, 2011decreased 46% to $2,093,553 compared to $3,903,313 in 2010.The decrease in research and development expenses in the three month period arises primarily from a reduction in payroll and associated costs of $303,000. In addition there was an overall decrease in the costs of development projects of $92,000, $31,000 in legal fees incurred for work on patents, and $32,000 in other administrative costs all attributed to fewer projects being undertaken.In the future, the Company expects fluctuations in research and development expenditures as a result of the size and number of projects in development and the timing of clinical trial activities. General and administrative expenditures for the three month period ended September 30, 2011increased 111% to $1,399,778 from $663,484 in 2010.General and administrative expenditures for the nine month period ended September 30, 2011increased 28% to $2,855,066 from $2,229,488 in 2010. The increase in general and administrative costs in the three month period arises primarily from an increase in payroll expenses of $440,000 due to the $576,000 severance expenses offset by general headcount decreases resulting in a decrease of $136,000 , $102,000 in director services due to a significant increase in the duties performed, $ 79,000 increase in recruiting costs, $77,000 in increased legal fees as a result of the restatements for the annual and quarterly financial statements,and $31,000 increase in bad debt expense as a result of an account being deemed uncollectible during the period. The Company expects general and administrative expenses fluctuate in the future dependent on the activity of the Company. Marketing and business development expenditures for the three month period ended September 30, 2011decreased 41% to $224,190 compared to $382,622 in 2010. Marketing and business development expenditures for the nine month period ended September 30, 2011decreased 24% to $797,368 compared to $1,045,945 in 2010. The decrease in sales and marketing costs arises primarily from decreases in payroll and associated costs of $111,000, and a decrease of $28,000 of amortization expense.In the future, the Company expects fluctuations in sales and marketing expenditures as a result of targeted business development activities to expand sales and marketing opportunities in current and new territories. Other Income/Expenses For the three month period ended September 30, 2011, interest 7 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS expense amounted to $190,085 compared to $201,889 in 2010.For the nine month period ended September 30, 2011, interest expense amounted to $589,046 compared to $616,719 in 2010.This interest expense is primarily related to the interest portion of the repayable leasehold improvement allowance on the facility lease agreement. During the three month period ended September 30, 2011, the company earned interest income of $3,657 compared to $4,880 in 2010.During the nine month period ended September 30, 2011, the company earned interest income of $14,047 compared to $6,380 in 2010.The interest earned is primarily from the cash equivalents and restricted funds invested in secured investment vehicles.The variation in interest earned is due to fluctuations in the interest rate, the amount of and terms of investments from time to time. During the three month period ended September 30, 2011, the company realized a foreign exchange gain of $125,307 compared to a foreign exchange loss of $37,730 in 2010.During the nine month period ended September 30, 2011, the company realized a foreign exchange gain of $59,233 compared to a foreign exchange loss of $42,744 in 2010.Foreign exchange gains and losses are largely due to U.S. dollar balances of cash and cash equivalents, accounts receivable and accounts payable affected by the fluctuations in the value of the U.S. dollar as compared to the Canadian dollar. The Company uses the exchange rate posted on the Bank of Canada website for the last business day of each month.The exchange rate as at September 30, 2011 was $0.9686 U.S. per CDN dollar [September 30, 2010 - $0.9718, December 31, 2010 - $1.005]. Loss For the three month period ended September 30, 2011, the Company reported a loss of $2,200,772 or $0.06 per share, compared to a loss of $2,581,786 or $0.07 per share in 2010.For the nine month period ended September 30, 2011, the Company reported a loss of $4,586,719 or $0.12 per share, compared to a loss of $7,274,217 or $0.25 per share in 2010. The decrease in the loss for the three months ended September 30, 2011 is attributed to the increase in product sales, improved gross margins during the period, and lower operating costs across all departments, offset by severance costs. 8 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS SUMMARY OF QUARTERLY RESULTS The table below sets forth selected data derived from the Company’s audited and unaudited consolidated financial statements prepared in accordance with U.S. GAAP for the eight quarters ended September 30, 2011. Q3 Q2 Q1 Q4 Q3 Q2 Q1 Q4 $ Restated Restated Restated Restated Restated Restated Product Revenue Cost of Sales Gross Profit (Loss) Gross Margin on Product Sales 18
